DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 is being considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1, lines 8-9 and 11, recites “on the basis of”. Examiner suggests “based on”.
Claim 2, lines 3-4, recites “on the basis of”. Examiner suggests “based on”.
Claim 6, line 4, recites “the number”. To correct antecedent issues Examiner suggests “a number”.
Claim 7, line 3, recites “the sum of the signal values”. To correct antecedent issues Examiner suggests “a sum of signal values”.
Claim 9, lines 3-4, recites “a difference in the tentative value is reduced, the tentative value…”. Examiner suggests “a difference in tentative values, the tentative values…” (see para. [0058]-[0060]) The difference corresponds to a plurality of tentative values not a singular tentative value.
Claim 1, line 5, recites “an image”. Examiner suggests “the image”, since the term previously appeared in the claim.
 Claims 3-5, 8 and 10-11 depend directly or indirectly from an objected claim therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinoki et al. (US 20190102030 A1, hereinafter Kakinoki)
Regarding Claim 1, Kakinoki teaches a touch panel system (see Figs. 1-2, Fig. 17, para. [0071] and para. [0244]. A display device with a touch detection function 1 according to the first embodiment includes a touch detector SE1, a display portion DP, a force detector SE2, and a controller CTRL) comprising: 
a touch panel including a drive electrode (see Fig. 17, drive electrodes COML, para. [0151], and para. [0244]. FIG. 17 is a perspective view of the electrodes of the display device with a touch detection function), a position detection electrode (see Fig. 17, touch detection electrodes TDL, and para. [0244]), and a pressing detection electrode (see Fig. 17, electrodes SUS are included in the configuration of the force detector SE2, and para. [0244]); and 
a controller (see Figs. 1-2, controller CTRL, and para. [0081]. [0081] The controller CTRL includes a display controller 11, a detection controller 200, and a host HST. The detection controller 200 includes a touch detection controller 40 and a force detection controller 50) configured to impart a drive signal to the drive electrode and acquire signal values from each of the position detection electrode (para.[0096]- [0099], para. [0110], para. [0122]-[0125], para. [0127]-[0128], para. [0187], para. [0194] and para. [0243]. The detection controller 200 includes a driver 47 for supplying a drive signal Vcomts1 to touch detection electrodes TDL, which will be described later, when the touch detection controller 40 performs a touch detection operation using the self-capacitive method. The touch detection device 30 performs the self-capacitive touch detection by supply of electric charges to the touch detection electrodes TDL in accordance with the drive signal Vcomts1 supplied from the driver 47 illustrated in FIG. 2, and the touch detection electrodes TDL output the touch detection signals Vdet2. The touch detection device 30 performs the self-capacitive touch detection by supply of electric charges to the drive electrodes COML in accordance with the drive signal Vcomts2 supplied from the drive electrode driver 14 illustrated in FIG. 2, and the drive electrodes COML output the touch detection signals Vdet3. With reference to FIG. 2 again, the detection controller 200 detects presence of a touch (the above-mentioned contact state) onto the input surface IS based on the control signal supplied from the display controller 11 and the touch detection signals Vdet1, Vdet2, and Vdet3 supplied from the touch detection device 30 of the display portion with a touch detection function 10) and the pressing detection electrode (see para. [0100] para. [0126], para. [0129], para. [0241], para. [0245]-[0247]. The force detection device 100 outputs the force detection signals Vdet4 from the electrodes SUS. Capacitance C is present between the drive electrode COML and the electrode SUS. That is to say, the drive electrode COML makes capacitive coupling to the electrode SUS. The capacitance C varies depending on the distance d. Accordingly, the COG 19 can detect force information by detecting the variation in the capacitance C. The force detector SE2 performs the force detection based on the force detection signals Vdet4 output from the electrodes SUS by application of the drive signal Vcomtm to the drive electrodes COML by the drive electrode driver 14).
wherein the controller detects a position of an indicator on the basis of the signal values obtained from the position detection electrode (see Fig. 1, object OBJ, controller CTRL, touch detector SE1, Figs. 17-19, para. [0185], para. [0122]-[0125], para. [0127]-[0128], para. [0141]. para. [0187], para. [0194] and para. [0243].  para. [0234]. The detection controller 200 detects presence of a touch (the above-mentioned contact state) onto the input surface IS based on the control signal supplied from the display controller 11 and the touch detection signals Vdet1, Vdet2, and Vdet3 supplied from the touch detection device 30 of the display portion with a touch detection function 10. The detection controller 200 is a circuit that calculates the coordinates and the contact area in a touch detection region when the touch is detected. The coordinate extractor 45 is a logic circuit that determines coordinates of a touch detection position in the input surface IS when the signal processor 44 detects a touch onto the input surface IS and detects a force applied to the input surface IS) and calculates a magnitude of pressing of the indicator on the basis of signal values in a pressing detection range corresponding to the detected position of the indicator among the signal values obtained from the pressing detection electrode (see Fig. 1, Figs. 19-24, para. [0080]-[0081], para. [0123], para. [0142]  para. [0234], para. [0240]-[0247]  and para. [0251]-[0275]. ] The controller CTRL calculates a force signal value indicating the force based on the signal output from the force detector SE2. The controller CTRL includes a detection controller 200, and the detection controller 200 includes a touch detection controller 40 and a force detection controller 50. The detection controller 200 detects a force applied to the input surface IS based on the force detection signals Vdet4 supplied from the force detection device 100. The force detection controller 50 receives the touch detection position Vout output from the coordinate extractor 45 of the touch detection controller 40. The force detection controller 50 corrects a force detection value using the touch detection position Vout output from the coordinate extractor 45 of the touch detection controller 40. A distance d from the electrode SUS to the drive electrode COML is a distance in the Z direction as the third direction from a surface of the electrode SUS facing the drive electrode COML to a surface of the drive electrode COML facing the electrode SUS. The distance d varies depending on the magnitude of a force applied to the cover member CG and the position where the force is applied. Capacitance C is present between the drive electrode COML and the electrode SUS. The capacitance C varies depending on the distance d. Accordingly, the COG 19 can detect force information by detecting the variation in the capacitance C. The display device with a touch detection function 1 acquires the force detection value Fcur based on the capacitance between the drive electrode COML and the electrode SUS. The display device with a touch detection function 1 performs, for each of the electrode SUS0 to the electrode SUS5, interpolation operation for the relation (see the line 423 in FIG. 21) between the position of the X coordinate at which the force is applied and the force detection values Fcur that are detected by the electrode SUS0 to the electrode SUS5. The display device with a touch detection function 1 then corrects the force detection value Fcur based on an interpolation value FA(Px) at the position of the X coordinate Px at which the force is applied to calculate a force detection value Fcor).

Regarding Claim 2, Kakinoki teaches the touch panel system according to claim 1.
Kakinoki further teaches wherein the controller calculates the position of the indicator (see para. [0080]-[0081], para. [0122]-[0125]. The detection controller 200 is a circuit that calculates the coordinates and the contact area in a touch detection region when the touch is detected. The touch detection controller 200 include the touch detection controller 40. The touch detection controller 40 is a component that detects a position of contact with or proximity to the input surface IS by a detection target object OBJ) and the magnitude of pressing of the indicator on the basis of input data, the input data being a combination of the signal values obtained from each of the position detection electrode and the pressing detection electrode in different regions of a single two-dimensional coordinate system (see para. [0142], para. [0255]-[0278] and para. [0286]. The force detection controller 50 corrects a force detection value using the touch detection position Vout output from the coordinate extractor 45 of the touch detection controller 40. FIG. 21 illustrates a line 423 representing the force detection values Fcur when a reference force is applied to positions with different X coordinates he display device with a touch detection function 1 performs, for each of the electrode SUS0 to the electrode SUS5, interpolation operation for the relation (see the line 423 in FIG. 21) between the position of the X coordinate at which the force is applied and the force detection values Fcur that are detected by the electrode SUS0 to the electrode SUS5. The display device with a touch detection function 1 then corrects the force detection value Fcur based on an interpolation value FA(Px) at the position of the X coordinate Px at which the force is applied to calculate a force detection value Fcor. Hereinafter, the force detection value Fcur is referred to as a “pre-correction force detection value Fcur”, and the force detection value Fcor is referred to as a “post-correction force detection value Fcor”).

Regarding Claim 11, Kakinoki teaches a display device (see Figs. 1-2, display device with touch detection function, para. [0011]-[0012] and para. [0027]) comprising: the touch panel system according to claim 1 (see Figs. 1-2, Fig. 17 and para. [0071]. Display device with a touch detection function 1 includes a touch detector SE1, a display portion DP, a force detector SE2, and a controller CTRL); and a display unit configured to display an image (see Fig. 2, para. [0076]. The display portion DP displays an image toward the input surface IS. Examples of the display portion DP include, but are not limited to, a liquid crystal display device and an organic electro-luminescence display device), wherein the touch panel is disposed on a display surface on which the display unit displays an image (see Fig. 2, liquid crystal display device 20, touch detection device 30, and para. [0089]. The display portion with a touch detection function 10 may be a device of what is called an on-cell type configured by mounting the capacitive touch detection device 30 on the liquid crystal display device 20 using the liquid crystal display element as the display element. When the display portion with a touch detection function 10 is the device of the on-cell type, the touch detection device 30 may be provided directly on the liquid crystal display device 20 or may be provided not directly on the liquid crystal display device 20 but above it with an intervening layer in between).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/477,477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are fully addressed (located within) the claims of copending Application No. 17/477,477.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application No. 17/722,155
Copending Application No. 17/477,477
Claim 1. 
A touch panel system comprising: 

a touch panel including a drive electrode, a position detection electrode, and a pressing detection electrode; and 

a controller configured to impart a drive signal to the drive electrode and acquire signal values from each of the position detection electrode and the pressing detection electrode, 

wherein the controller detects a position of an indicator on the basis of the signal values obtained from the position detection electrode and calculates a magnitude of pressing of the indicator on the basis of signal values in a pressing detection range corresponding to the detected position of the indicator among the signal values obtained from the pressing detection electrode.

Claim 2. 
The touch panel system according to claim 1, wherein the controller calculates the position of the indicator and the magnitude of pressing of the indicator on the basis of input data, the input data being a combination of the signal values obtained from each of the position detection electrode and the pressing detection electrode in different regions of a single two-dimensional coordinate system.

Claim 3.
The touch panel system according to claim 2, wherein the controller detects the position of the indicator from a position detection map constituted by the signal values obtained from the position detection electrode, and

sets the pressing detection range which is in a pressing detection map constituted by the signal values obtained from the pressing detection electrode and which includes a position corresponding to the position of the indicator.

Claim 4.
The touch panel system according to claim 1, wherein the controller amplifies a tentative value based on the signal values in the pressing detection range to calculate the magnitude of pressing of the indicator.

Claim 5.
The touch panel system according to claim 4, wherein the controller calculates the magnitude of pressing of the indicator by amplifying the tentative value more greatly as a contact range of the indicator becomes wider.

Claim 6.
The touch panel system according to claim 5, wherein the controller calculates the magnitude of pressing of the indicator by more greatly amplifying the tentative value as the number of signal values indicating contact of the indicator increases within a position detection range including the detected position of the indicator.

Claim 7.
The touch panel system according to claim 5, wherein the controller amplifies the tentative value more greatly as the sum of the signal values indicating a contact of the indicator increases within the position detection range including the detected position of the indicator to calculate the magnitude of pressing of the indicator.

Claim 11.
A display device comprising: the touch panel system according to claim 1; and a display unit configured to display an image, wherein the touch panel is disposed on a display surface on which the display unit displays an image.

Claim 1. 
A touch panel system comprising: 

a touch panel including a drive electrode, a position detection electrode, and a pressure detection electrode; and a

 controller configured to impart a drive signal to the drive electrode and acquire signal values from each of the position detection electrode and the pressure detection electrode, 

wherein the controller detects a position of an indicator on the basis of the signal values obtained from the position detection electrode and calculates a magnitude of pressure applied by the indicator on the basis of signal values in a pressure detection range corresponding to the detected position of the indicator among the signal values obtained from the pressure detection electrode.

Claim 2. 
The touch panel system according to claim 1, wherein the controller calculates the position of the indicator and the magnitude of pressure applied by the indicator on the basis of input data, the input data being a combination of the signal values obtained from each of the position detection electrode and the pressure detection electrode in different regions of a single two-dimensional coordinate system.

Claim 3. 
The touch panel system according to claim 2, wherein the controller detects the position of the indicator from a position detection map constituted by the signal values obtained from the position detection electrode, and 

sets the pressure detection range which is in a pressure detection map constituted by the signal values obtained from the pressure detection electrode and which includes a position corresponding to the position of the indicator.

Claim 4. 
The touch panel system according to claim 1, wherein the controller amplifies a tentative value based on the signal values in the pressure detection range to calculate the magnitude of pressure applied by the indicator.

Claim 5. 
The touch panel system according to claim 4, wherein the controller calculates the magnitude of pressure applied by the indicator by amplifying the tentative value more greatly as a contact range of the indicator becomes wider.

Claim 6. 
The touch panel system according to claim 5, wherein the controller calculates the magnitude of pressure applied by the indicator by more greatly amplifying the tentative value as the number of signal values indicating a contact of the indicator increases within a position detection range including the detected position of the indicator.

Claim 7. 
The touch panel system according to claim 5, wherein the controller amplifies the tentative value more greatly as the sum of the signal values indicating a contact of the indicator becomes larger within the position detection range including the detected position of the indicator to calculate the magnitude of pressure applied by the indicator.

Claim 8. 
A display device comprising: the touch panel system according to claim 1; and a display unit configured to display an image, wherein the touch panel is disposed on a display surface on which the display unit displays an image.



Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/518,834 in view of Kakinoki (US 20190102030 A1)
This is a provisional nonstatutory double patenting rejection.

Current Application No. 17/722,155
Copending Application No. 17/518,834
Claim 1. 
A touch panel system comprising: 

a touch panel including a drive electrode, a position detection electrode, and a pressing detection electrode; and 


a controller configured to impart a drive signal to the drive electrode and acquire signal values from each of the position detection electrode and the pressing detection electrode, 

wherein the controller detects a position of an indicator on the basis of the signal values obtained from the position detection electrode and 
calculates a magnitude of pressing of the indicator on the basis of signal values in a pressing detection range corresponding to the detected position of the indicator among the signal values obtained from the pressing detection electrode.

Claim 11.
A display device comprising: 
the touch panel system according to claim 1; and 
a display unit configured to display an image, wherein the touch panel is disposed on a display surface on which the display unit displays an image.
Claim 1. 
A touch panel system comprising: 

an electrostatic capacitance type touch panel including a drive electrode, a position detection electrode, and a pressing force detection electrode; and 

a controller configured to provide a drive signal to the drive electrode and acquire signal values from each of the position detection electrode and the pressing force detection electrode, 

wherein the controller detects a position of a pointer based on the signal value acquired from the position detection electrode, and 
acquires a pressing force generated by the pointer based on a rate of change of a pressing force value based on the signal value acquired from the pressing force detection electrode or a rate of change of a smoothed value of the pressing force value.

Claim 11. 
A display device comprising: 
the touch panel system according to claim 1; and 
a display configured to display an image, wherein the touch panel is disposed on a display surface of the display.


The claims in Copending Application No. 17/518,834 do not explicitly disclose calculates a magnitude of pressing of the indicator on the basis of signal values in a pressing detection range corresponding to the detected position of the indicator among the signal values obtained from the pressing detection electrode and the touch panel is disposed on a display surface on which the display unit displays an image.
However, Kakinoki teaches calculates a magnitude of pressing of the indicator on the basis of signal values in a pressing detection range corresponding to the detected position of the indicator among the signal values obtained from the pressing detection electrode (see Fig. 1, Figs. 19-24, para. [0080]-[0081], para. [0123], para. [0142]  para. [0234], para. [0240]-[0247]  and para. [0251]-[0275]. ] The controller CTRL calculates a force signal value indicating the force based on the signal output from the force detector SE2. The controller CTRL includes a detection controller 200, and the detection controller 200 includes a touch detection controller 40 and a force detection controller 50. The detection controller 200 detects a force applied to the input surface IS based on the force detection signals Vdet4 supplied from the force detection device 100. The force detection controller 50 receives the touch detection position Vout output from the coordinate extractor 45 of the touch detection controller 40. The force detection controller 50 corrects a force detection value using the touch detection position Vout output from the coordinate extractor 45 of the touch detection controller 40. A distance d from the electrode SUS to the drive electrode COML is a distance in the Z direction as the third direction from a surface of the electrode SUS facing the drive electrode COML to a surface of the drive electrode COML facing the electrode SUS. The distance d varies depending on the magnitude of a force applied to the cover member CG and the position where the force is applied. Capacitance C is present between the drive electrode COML and the electrode SUS. The capacitance C varies depending on the distance d. Accordingly, the COG 19 can detect force information by detecting the variation in the capacitance C. The display device with a touch detection function 1 acquires the force detection value Fcur based on the capacitance between the drive electrode COML and the electrode SUS. The display device with a touch detection function 1 performs, for each of the electrode SUS0 to the electrode SUS5, interpolation operation for the relation (see the line 423 in FIG. 21) between the position of the X coordinate at which the force is applied and the force detection values Fcur that are detected by the electrode SUS0 to the electrode SUS5. The display device with a touch detection function 1 then corrects the force detection value Fcur based on an interpolation value FA(Px) at the position of the X coordinate Px at which the force is applied to calculate a force detection value Fcor) and the touch panel is disposed on a display surface on which the display unit displays an image (see Fig. 2, liquid crystal display device 20, touch detection device 30, and para. [0089]. The display portion with a touch detection function 10 may be a device of what is called an on-cell type configured by mounting the capacitive touch detection device 30 on the liquid crystal display device 20 using the liquid crystal display element as the display element. When the display portion with a touch detection function 10 is the device of the on-cell type, the touch detection device 30 may be provided directly on the liquid crystal display device 20 or may be provided not directly on the liquid crystal display device 20 but above it with an intervening layer in between).
Copending Application No. 17/518,834  and Kakinoki are related to touch sensitive displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and display disclosed by Copending Application No. 17/518,834 with Kakiniki’s teachings, since it would have prevented force detection accuracy from being lowered depending on the position to which the force is applied and suitably detect the force Kakinoki (para. [0301]). In addition, disposing the touch panel on the display surface on which the display unit displays an image would have been obvious to try from a finite number of arrangement known in the art that would have yield the same predictable result of sensing touch and display image.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mugiraneza et al. – US 20210141488 A1 – Touch panel with driving electrode (23), touch detection electrode (24) and pressing force detection electrode (25).
Shih et al. – US 20170115768 A1 – Touch display device with a plurality of driving electrodes (150), touch sensing electrodes (160) and force sensing electrodes  (170).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626